I agree with the majority decision that the judgment of the trial court should be affirmed. However, I would affirm the trial court's decision for different reasons. To prove a compensable stress-related injury under the first tier of the *Page 797 
test in Ryan v. Connor (1986), 28 Ohio St.3d 406, 409, 28 OBR 462, 464, 503 N.E.2d 1379, 1381, it was incumbent upon Pence to establish that her stress was "in some respect unusual," and her injury "resulted from greater emotional strain or tension than that to which all workers are occasionally subjected." SeeRambaldo v. Accurate Die Casting (1992), 65 Ohio St.3d 281,603 N.E.2d 975; Small v. Defiance Pub. Library (1993), 85 Ohio App.3d 583,  620 N.E.2d 879.
It is undisputed that Pence experienced stress in performing her supervisory duties during McSwain's year-end inventory project, and that she suffered a stroke while firing a co-worker. The nature of a confrontation involving the firing of a co-worker is itself proof of a level of stress greater than "that to which all workers are occasionally subjected," and is distinguishable from the case in which the injury is uniquely connected to the worker's individualized or subjective response to stress. Because workers' compensation statutes must be liberally construed in favor of employees under R.C. 4123.95, the trial court's holding that Pence did not show that she was subjected to "unusual" stress was against the manifest weight of the evidence. I fail to note any distinction between the facts in this case and the facts in Ryan, supra, in which the Ohio Supreme Court held that a myocardial infarction sustained by an employee the day after his employer suggested that he take early retirement was the consequence of work-related mental stress.
Pence's claim, however, must fail because under the second tier of the Ryan test the evidence supports the trial court's holding that Pence failed to establish a substantial causal relationship between her stress and the injury for which she seeks compensation. Id., 28 Ohio St.3d at 410, 28 OBR at 465,503 N.E.2d at 1382. Furthermore, the evidence did not show that the stress caused the stroke to occur before it would have occurred under ordinary circumstances. Toensing v. MK-Ferguson Co.
(1992), 76 Ohio App.3d 826, 603 N.E.2d 396. Pence's expert, Dr. H. Paul Lewis, testified that a spontaneous intracerebral hematoma is an injury which occurs "without any determinable cause." In view of his opinion, there is competent, credible evidence from which a reasonable trier of fact could conclude that Pence's stroke was not caused by stress and, therefore, was not received in the course of, and arising out of, her employment. *Page 798